       Case 2:18-cv-01835-MHH Document 154 Filed 04/09/21 Page 1 of 4                 FILED
                                                                             2021 Apr-09 PM 05:50
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


JAMES JOHNSON, JR., and                 }
ERICKA JOHNSON,                         }
                                        }
                                        }
       Plaintiffs,                      }
                                        }
                                        }   Case No.: 2:18-cv-01835-MHH
                                        }
v.
                                        }
                                        }
ABF FREIGHT SYSTEM, INC.
and MARK EUGENE
MASSINGILL,


       Defendants.




                     MEMORANDUM OPINION AND ORDER

      ABF Freight System and Mark Massingill have asked the Court to enter

judgment in their favor on the Ericka Johnson’s loss-of-consortium claims against

them to the extent that she seeks to recover damages for the period following her

separation from James Johnson. (Doc. 83). The Court denies the defendants’

motion.



                                       1
       Case 2:18-cv-01835-MHH Document 154 Filed 04/09/21 Page 2 of 4




                         Summary Judgment Standard


      “The Court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” FED. R. CIV. P. 56(a). To demonstrate that there is a genuine

dispute as to a material fact that precludes summary judgment, a party opposing a

motion for summary judgment must cite “to particular parts of materials in the

record, including depositions, documents, electronically stored information,

affidavits or declarations, stipulations (including those made for purposes of the

motion only), admissions, interrogatory answers, or other materials.” FED. R. CIV.

P. 56(c)(1)(A). “The Court need consider only the cited materials, but it may

consider other materials in the record.” FED. R. CIV. P. 56(c)(3). When considering

a summary judgment motion, a district court must view the evidence in the record

and draw reasonable inferences in the light most favorable to the non-moving party.

Asalde v. First Class Parking Sys. LLC, 898 F.3d 1136, 1138 (11th Cir. 2018).

Accordingly, the Court views the evidence in the light most favorable to Ericka

Johnson.


                                     Analysis
      Ericka Johnson has sued ABF and Mr. Massingill for loss of consortium.

(Doc. 1-1, pp. 8–9, ¶¶ 43–46). In the complaint that she filed with Mr. Johnson, Ms.

Johnson alleged that she and Mr. Johnson were legally married. (Doc. 1-1, p. 8, ¶
                                         2
       Case 2:18-cv-01835-MHH Document 154 Filed 04/09/21 Page 3 of 4




44). Since they filed their complaint, Mr. and Mrs. Johnson have separated, and

Mrs. Johnson has testified that she has no interest in reconciling with Mr. Johnson.

(Doc. 83-1, pp. 98, 105, tpp. 7–8, 33–34). The defendants argue that Mrs. Johnson

“is not entitled to any damages for the period of time following her separation from

Mr. Johnson because her marital interest in James Johnson’s company, affection,

society, and companionship has been voluntarily relinquished by her permanent

separation from James Johnson.” (Doc. 86, p. 27).


      Under Alabama law, “a jury must find for a spouse asserting a loss of

consortium if the jury finds against the defendant on the underlying claim, provided

that the spouse claiming loss of consortium can prove damage to his or her marital

interest resulting from the underlying wrongful act.” Ex parte N.P., 676 So. 2d 928,

930 (Ala. 1996). “The consortium interest of a spouse is more than a mere interest

in continued sexual intercourse. In addition to ‘sexual relations,’ ‘[c]onsortium

includes love, companionship, affection, society, comfort, solace, support, … and

services.’” Ex parte N.P., 676 So. 2d at 931 n.3 (quoting Charles W. Gamble,

ALABAMA LAW OF DAMAGES, § 20-3, p. 262 (3d ed. 1994)).


      The defendants do not cite, and the Court has not found, Alabama law

suggesting that a spouse’s loss-of-consortium damages are cut off when a couple

separates.   If the trial evidence demonstrates that the consequences of the

defendants’ alleged conduct caused the separation, then Ms. Johnson is entitled to
                                        3
       Case 2:18-cv-01835-MHH Document 154 Filed 04/09/21 Page 4 of 4




recover for that loss. If the trial evidence demonstrates that Mr. and Mrs. Johnson

separated for reasons unrelated to Mr. Johnson’s accident and injuries, then the

defendants may renew their request to limit Ms. Johnson’s damages at the close of

the evidence.


      Accordingly, the defendants are not entitled to summary judgment on Mrs.

Johnson’s loss-of-consortium claim to the extent that she seeks damages following

her separation from Mr. Johnson.


      DONE and ORDERED this April 9, 2021.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                        4
